Case 3:21-cv-01339-CAB-BGS Document 13 Filed 07/30/21 PageID.998 Page 1 of 2



  1   KENNETH A. KUWAYTI (CA SBN 145384)
      KKuwayti@mofo.com
  2   BERKELEY FIFE (CA SBN 325293)
      BFife@mofo.com
  3   MORRISON & FOERSTER LLP
      755 Page Mill Road
  4   Palo Alto, California 94304-1018
      Telephone: 650.813.5600
  5   JOHN R. LANHAM (CA SBN 289382)
  6   JLanham@mofo.com
      JANET S. KIM (CA SBN 313815)
  7   JKim@mofo.com
      MORRISON & FOERSTER LLP
  8   12531 High Bluff Drive
      San Diego, California 92130-2040
  9   Telephone: 858.720.5100

10    Attorneys for Plaintiffs
      MITCHELL REPAIR INFORMATION
11    COMPANY, LLC and SNAP-ON
      INCORPORATED
12
13                       UNITED STATES DISTRICT COURT

14                     SOUTHERN DISTRICT OF CALIFORNIA

15
      MITCHELL REPAIR                       Case No. 3:21-cv-01339-CAB-BGS
16    INFORMATION COMPANY, LLC, a
      Delaware limited liability company,   NOTICE OF APPEARANCE
17    and SNAP-ON INCORPORATED, a           OF JANET S. KIM FOR
      Delaware corporation,                 PLAINTIFFS MITCHELL
18                                          REPAIR INFORMATION
                      Plaintiffs,           COMPANY, LLC AND SNAP-ON
19                                          INCORPORATED
             v.
20                                          Judge: Hon. Cathy Ann Bencivengo
      AUTEL. US INC., a New York            Courtroom: 15A
21    corporation, and AUTEL
      INTELLIGENT TECHNOLOGY                Jury Trial Demanded
22    CORP., LTD., a Chinese corporation,
23                      Defendants.
24
25
26
27
28
                                                  Notice of Appearance of Janet S. Kim for Plaintiffs
                                                                Case No. 3:21-cv-01339-CAB-BGS
      sd-742630
Case 3:21-cv-01339-CAB-BGS Document 13 Filed 07/30/21 PageID.999 Page 2 of 2



  1          TO THE HONORABLE COURT AND ALL COUNSEL OF RECORD:
  2          PLEASE TAKE NOTICE of the appearance of Janet S. Kim of Morrison &
  3   Foerster LLP, as counsel of record for, and on behalf of, Plaintiffs Mitchell Repair
  4   Information Company, LLC and Snap-on Incorporated in the above-referenced
  5   action. Copies of all briefs, motions, orders, correspondence, and other papers
  6   should be electronically served on the undersigned at JKim@mofo.com.
  7
      Dated: July 30, 2021                 MORRISON & FOERSTER LLP
  8
  9
                                          By: /s/ Janet S. Kim
10                                              JANET S. KIM
                                                JKim@mofo.com
11
                                              Attorneys for Plaintiffs
12                                            MITCHELL REPAIR INFORMATION
                                              COMPANY, LLC and SNAP-ON
13                                            INCORPORATED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       Notice of Appearance of Janet S. Kim for Plaintiffs
                                                1
                                                                     Case No. 3:21-cv-01339-CAB-BGS
      sd-742630
